Citation Nr: 0502762	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-36 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from November 1993 to July 
1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the veteran's claims 
of entitlement to service connection for herniated nucleus 
pulposus, degenerative disc disease of the lumbar and 
cervical spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran was involved in 
a motor vehicle accident in July 1998.  The August 1998 
assessments were status post motor vehicle accident, back 
pain, hyperextension/hyperflexion injury ("whiplash"), and 
lumbar sprain/strain/subluxations.  The September 1998 
radiology report of the cervical spine revealed spinal bifida 
occulta of C1.  There was aberrant posturing and 
dysfunctional biomechanics consisting of a hypolordotic 
attitude associated with restricted motion between C2-3 
segment.  The radiologist indicated that these findings may 
have been related to chronic paraspinal muscle spasm and 
splinting and clinical correlation was advised.  The lumbar 
spine radiology report revealed essentially unremarkable 
study with the exception of a right rotational list of the 
lumbar spine.  

Service medical records show that the veteran was involved in 
a second motor vehicle accident in October 1998.  The October 
1998 assessments were diffuse musculokeltal pain per history, 
lumbar strain and status post motor vehicle accident with 
persistent neck pain.  The October 1998 lumbar spine 
radiology report impression was normal variant anatomy.  In 
November 1998 the assessment was chronic myofacial pain.  
Imaging in November 1998 image revealed straightening of the 
lordosis, spina bifida occulta present at C1 and a list of 
the lumbar spine to the right above disc wedging, open on the 
left at L4.  There were six segments with lumbar 
characteristics.  The remaining lumbar osseous structures 
were grossly intact and the disc spaces preserved.  Bone 
density was within normal limits for the veteran's age.  
There was no other evidence of cervical or lumbar osseous or 
joint pathology.  The November 1998 cervical spine image 
revealed that flexion and extension were adequately 
accomplished in their overall excursion without evidence of 
gross intersegemntal instability.  The cervical osseous 
structures were grossly intact and the disc spaces preserved.  
The impression was postural and kenetic changes.  The 
chiropractor, in December 1998, noted that the second 
accident exacerbated the veteran's previous symptoms, 
including low back pain.  The chiropractor felt that she had 
severe exacerbations from the second accident.  The January 
1999 Medical Evaluation Board Narrative Summary diagnoses 
were chronic myofascial neck pain, no evidence of upper 
extremity radiculopathy, chronic myofascial mid and lower 
back pain, no evidence of lower extremity radiculopathy.  The 
April 1999 radiology report impressions were persistent 
hypolordosis of the cervical spine with considerable 
restriction of flexion and extension suggesting muscle spasm 
and imbalance with altered cervical kinetics and posterior 
cleft of C1.  

Post service the May 2000 lumbar spine MRI impression was 
prominent posterolateral disc herniation at L4-L5 on the left 
with marked neural foraminal encroachment and nerve root 
compression.  The May 2000 private medical record impression 
was lumbar herniated nucleus pulposus.  A June 2000 private 
medical record assessment was left L4-L5 herniated nucleus 
pulposus causing radiculopathy.  The MRI showed a large left 
L4-L5 herniated nucleus pulposus compressing the foramina and 
also encroaching on the thecal sac.  The September 2000 VA 
outpatient treatment record diagnosis was herniated disc of 
the lumbar spine.  The September 2000 QTC diagnoses included 
findings consistent with lumbar herniated disc, though 
elements of myofascial syndrome had occurred before, there 
appeared to be super imposition of herniated disc over a pre-
existing or co-existing myofascial syndrome.  

The October 2001 VA radiology report impressions were 
multilevel degenerative disease, particularly at the L4-L5 
level, and left L4-L5 disc herniation, which appeared to 
contact and likely slightly displace the left L5 nerve root.  

The July 2002 QTC examination diagnoses included chronic 
myofascial pain with multiple degenerative disc disease of 
the lumbar spine, particularly at L4-5, left L4-L5 disc 
herniation, and cervical strain with muscle spasms and 
multilevel degenerative disc disease with some disc bulging 
most severe at C5-6.  The veteran had radicular symptoms with 
evidence of decreased sensation at the L4/5 distribution and 
positive straight leg raising on both sides.  A private 
orthopedic specialist saw the veteran in July 2002.  The 
diagnoses included multiple trauma, lumbar hyperlordis, and 
by history, lumbar disc protrusion, L4-L5, left side, 
degenerative disc disease, lumbar spine, multiple levels, per 
MRI, and possible cervical disc herniation derangement and 
left cervical radiculitis.  The July 2002 cervical spine MRI 
impression was multilevel degenerative disc disease with some 
disc bulging but no nerve root compression and no disc 
herniation.  

The Board notes that the veteran is service connected for 
minimal degenerative changes of the thoracic spine.  The 
November 1998 private radiology impression was spondylosis T8 
disc level.  The July 2002 QTC examination diagnosis was mild 
multilevel degenerative disc disease, most significant at T8-
9 level.  The July 2002 private MRI impression was mild 
multilevel degenerative disc disease, T8-T9 level was the 
most degenerated disc space level.  

Although the veteran has been examined at VA expense the 
examination reports do not include opinions as to whether the 
veteran's degenerative disc disease of the lumbar and 
cervical spine is part of the same disease process as the 
service connected minimal degenerative changes of the 
thoracic spine.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c)(4).  Fulfillment of the VA's duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Arrange for a VA orthopedic 
examination.  The claims file must be 
made available to the examiner to review 
in conjunction with the examination.  

2.  The VA orthopedic examiner is asked 
to indicate in the examination report 
that the claims file was reviewed.  All 
indicated special tests are to be 
performed.  The VA orthopedic examiner is 
requested to express an opinion as to 
whether it at least as likely as not that 
the veteran's degenerative disc disease 
of the lumbar and cervical spine is part 
of the same disease process as the 
service connected minimal degenerative 
changes of the thoracic spine.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

4.  If the benefits sought on appeal are 
not granted both the appellant and the 
appellant's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


